Opinion issued July 1, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00472-CV
———————————
in re Glenn F. Smith, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Glenn F. Smith, has filed a pro se “Petition for Relief from Litigants,” which
we construe as a petition for writ of mandamus, complaining that he has not
been provided with copies of “current docket sheets on filed pleadings” and has
been “fully and unfairly impeded [in] obtaining disposition on filed pleadings
in the underlying case.”[1]  The petition names as respondents the
Galveston County District Clerk and the Court Coordinator for the 405th
District Court of Galveston County.  
          This
Court’s mandamus jurisdiction is governed by the Texas Government Code.  Section 22.221(b) expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs necessary to enforce the
jurisdiction of the court of appeals and (2) writs against specified district
or county court judges in the court of appeals district.  Tex.
Gov’t Code Ann. § 22.221(a), (b) (West 2004).  
We have no jurisdiction to issue a
writ of mandamus against a district clerk or a court coordinator unless
necessary to enforce our jurisdiction.  See id. § 22.221(a), (b); see also In re Washington, 7 S.W.3d
181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding).  Relator’s petition does not raise an issue
regarding the need to protect, or a threat to, our jurisdiction.  
Accordingly, we dismiss relator’s
petition for lack of jurisdiction, and we dismiss all outstanding motions as
moot.    
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Sharp and Brown.
 




[1]
          Relator
has identified the underlying case as Glenn
Floyd Smith v. Clement Aldridge, Jr., No. 09-CV-0009, in the 405th District
Court of Galveston County, Texas.